                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE


 NICHOLAS ENNIS, FIREARMS POLICY            )
 COALITION, INC., and FIREARMS              )
 POLICY FOUNDATION,                         )
                                            )
         Plaintiffs,                        )
                                            )
 v.                                         )                Civil Action No. 3:20-cv-805
                                            )
 COUNTY OF SUMNER, TENNESSEE;               )                Chief Judge Waverly D. Crenshaw
 ANTHONY HOLT in his official capacity as )                  Mag. Judge Barbara D. Holmes
 County Executive and County Mayor of       )
 Sumner County, TN; ROY “SONNY”             )                JURY DEMAND
 WEATHERFORD in his official capacity as )
 Sumner County Sheriff; CHRIS SANFORD )
 in his individual and official capacities, )
 KYLE MAHANEY in his individual and         )
 official capacities; JUSTIN DOWNS in his   )
 individual and official capacities; and    )
 CARL EDISON in his individual and          )
 official capacities,                       )
                                            )
         Defendants.                        )


DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS OFFICIAL
         CAPACITY CLAIMS FOR FAILURE TO STATE A CLAIM

         Come now Defendants, by counsel, and for their Motion to Dismiss Official Capacity

Claims for Failure to State a Claim, state as follows:

I.       INTRODUCTION AND FACTS

         For all times relevant Chris Sanford (“Defendant Sanford”) and Kyle Mahaney

(“Defendant Mahaney”) were deputies employed by the Sumner County Sheriff’s Office. (Docket

Entry No. 1). On September 25, 2019, Defendants Sanford and Mahaney observed Plaintiff

Nicholas Ennis (“Plaintiff Ennis”) vehicle which displayed a large window sticker that read, “Fuck

Gun Control.” (Id.). Pursuant to Tenn. Code Ann. § 55-8-187, any window sticker which is

                                                 1
829103.2/020200106
     Case 3:20-cv-00805 Document 22 Filed 01/28/21 Page 1 of 6 PageID #: 123
obscene or offensive is subject to citation and fines. Due to this statute, the deputies approached

Plaintiff Ennis’ vehicle and discussed his obscene window sticker. Citing Tenn. Code Ann. § 55-

8-187, Defendants Sanford and Mahaney issued Plaintiff Ennis a citation and gave him a court

date. After receiving the citation, Plaintiff Ennis spoke with Sumner County Sheriff’s Office

employees Justin Downs (“Defendant Downs”) and Carl Edison (“Defendant Edison”) regarding

the citation. (Id.). Plaintiff Ennis claims neither of these Defendants did anything to assist him.

(Id.). The charges against Plaintiff Ennis were eventually dropped. (Id.).

         On September 18, 2020, Plaintiff Ennis, along with the Firearms Policy Coalition, Inc. and

Firearms Policy Foundation (collectively, “Plaintiffs”) filed this Complaint alleging Defendants

violated Plaintiff Ennis’ civil rights, specifically his First and Fourth Amendment rights, when

Defendants Sanford and Mahaney issued him the citation for the obscene bumper sticker. (Id.).

Specifically, Plaintiffs sued the following parties:

         1.          Sumner County;
         2.          Sumner County Mayor Anthony Holt, in his official capacity;
         3.          Sumner County Sheriff Sonny Weatherford, in his official capacity;
         4.          Chris Sanford, in his individual and official capacities;
         5.          Kyle Mahaney, in his individual and official capacities;
         6.          Justin Downs, in his individual and official capacities; and
         7.          Carl Edison, in his individual and official capacities.

(Id.).

II.      LAW AND ARGUMENT

         As explained below, a suit brought against a defendant in his “official capacity” is the same

as suing a municipality. As Plaintiffs have named Sumner County as a Defendant, suing the

remaining Defendants in their official capacities is redundant and therefore fails to state a claim

for which relief may be granted.




                                                     2
829103.2/020200106
      Case 3:20-cv-00805 Document 22 Filed 01/28/21 Page 2 of 6 PageID #: 124
         A.          The Standard for Dismissal for Failure to State a Claim for Which Relief May
                     be Granted.

         Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss a complaint for failing

to state a claim upon which relief may be granted. In considering such motions, courts must apply

the following standard:

         Accepting all well-pleaded allegations in the complaint as true, the Court considers
         the factual allegations in the complaint to determine if they plausibly suggest an
         entitlement to relief.

Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 129 S. Ct. 1937,

1951 (2009)).

         B.          As Plaintiffs Sued Sumner County, All Official Capacity Claims Should Be
                     Dismissed.

         The United States Supreme Court addressed the difference between individual or personal-

capacity claims and official-capacity claims in the case of Kentucky v. Graham, as follows:

         Personal-capacity suits seek to impose personal liability upon a government official
         for actions he takes under color of state law. Official-capacity suits, in contrast,
         ‘generally represent only another way of pleading an action against an entity of
         which an officer is an agent.’ As long as the government entity receives notice and
         an opportunity to respond, an official-capacity suit is, in all respects other than
         name, to be treated as a suit against the entity. It is not a suit against the official
         personally, for the real party in interest is the entity. Thus, while an award of
         damages against an official in his personal capacity can be executed only against
         the official’s personal assets, a plaintiff seeking to recover on a damages judgment
         in an official-capacity suit must look to the government entity itself.

473 U.S. 159, 165-66 (1985) (internal citations omitted) (emphasis in original). Further,

         Damages actions against public officials require[a] careful adherence to the
         distinction between personal- and official-capacity suits. Kentucky v. Graham, 473
         U.S. 159, 165, 87 L. Ed. 2d 114, 105 S. Ct. 3099 (1985). 42 U.S.C. § 1983 imposes
         liability upon ‘every person who, under color of [law] of any State . . . subjects, or
         causes to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws [of the United States] . . . .’ . . . ‘a suit against
         a state official in his or her official capacity is not a suit against the official but
         rather is a suit against the official’s office,’ and, ‘as such, it is no different from a


                                                     3
829103.2/020200106
     Case 3:20-cv-00805 Document 22 Filed 01/28/21 Page 3 of 6 PageID #: 125
         suit against the State itself.’ [Will v. Michigan Dep't of State Police, 491 U.S. 58,
         71, 105 L. Ed. 2d 45, 109 S. Ct. 2304 (1989).]
         ...
         To the extent, then, that the plaintiffs’ claims against the defendants in this case are
         § 1983 claims against those persons in their official capacities, as agents of state
         administrative departments, they are noncognizable. The real party in interest is
         not the official, but the government entity whose ‘policy or custom . . . played a
         part in the [alleged] violation of federal law. Hafer v. Melo, 502 U.S. 21, 25, 116
         L. Ed. 2d 301, 112 S. Ct. 358 (1991) (internal quotations omitted).

Gean v. Hattaway, 330 F.3d 758, 765-67 (6th Cir. 2003); see also Autry v. Hooker, 304 S.W.3d

356, 364 (Tenn. Ct. App. 2009) (“‘Official-capacity’ suits are in essence another way of pleading

an action against the entity represented by the individual defendant.”); Siler v. Scott, 591 S.W.3d

84, 101-02 (Tenn. Ct. App. 2019).

         Sumner County Mayor Anthony Holt and Sumner County Sheriff Sonny Weatherford are

only sued in their official capacities, while the other Defendants are sued in both their individual

and official capacities. The official capacity suits against these parties are the same as a suit against

the County. “A lawsuit against a public official in his or her official capacity is nothing more than

a lawsuit against the official’s office, so long as the office receives notice of and a chance to

respond to the lawsuit.” Nissen v. County of Sumner, No. 3:13-0842, 2014 U.S. Dist. LEXIS

115284, at *6-7 (M.D. Tenn. July 21, 2014) (citing Baar v. Jefferson County Bd. of Educ., 476

Fed. Appx. 621, 634 (6th Cir. 2012). Sumner County received notice of this lawsuit and filed an

Answer. (Docket No. 16).

         As such, any official capacity claims against Defendants (other than Sumner County itself)

fail to state a claim for which relief may be granted, as they are duplicative of the claim against

the municipality Sumner County. Accordingly, the remaining Defendants should be:

         1.          Sumner County;
         2.          Chris Sanford, in his individual capacity;
         3.          Kyle Mahaney, in his individual capacity;
         4.          Justin Downs, in his individual capacity; and


                                                      4
829103.2/020200106
     Case 3:20-cv-00805 Document 22 Filed 01/28/21 Page 4 of 6 PageID #: 126
         5.          Carl Edison, in his individual capacity.

III.     CONCLUSION

         Therefore, for the aforementioned reasons, Defendants respectfully request this Court to

grant its Motion to dismiss the official capacity claims for failure to state a claim for which relief

may be granted.

                                                   Respectfully submitted:


                                                   /s/ Thomas B. Russell
                                                   Leah May Dennen, #12711
                                                   Sumner County Law Director
                                                   Benjamin C. Allen, #35923
                                                   355 North Belvedere Drive, Room 303
                                                   Gallatin, TN 37066
                                                   615-451-6060
                                                   LeahMay@sumnercountytn.gov
                                                   Ben@sumnercountytn.gov

                                                   Thomas B. Russell, #26011
                                                   Sarah L. Locker, #31994
                                                   GULLETT SANFORD ROBINSON & MARTIN PLLC
                                                   150 Third Avenue South, Suite 1700
                                                   Nashville, TN 37201
                                                   615-244-4994
                                                   trussell@gsrm.com; slocker@gsrm.com

                                                   Attorneys for Defendants




                                                       5
829103.2/020200106
       Case 3:20-cv-00805 Document 22 Filed 01/28/21 Page 5 of 6 PageID #: 127
                                      CERTIFICATE OF SERVICE

        I hereby certify that on the 28th day of January, 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. All other parties will be served by regular
U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

           Eugene Volokh                              Michael Sousa
           385 Charles E. Young Dr. E.                3232 Governor Drive, Suite A
           Los Angeles, CA 90095                      San Diego, CA 92122
           volokh@law.ucla.edu                        msousa@msousalaw.com

           Attorney for Plaintiffs                    Attorney for Plaintiffs

           Lloyd R. Tatum                             Raymond DiGuiseppe
           Tatum & Tatum                              The DiGuiseppe Law Firm, P.C.
           P O Box 293                                4320 Southport-Supply Road, Suite 300
           124 E Main Street                          Southport, NC 28461
           Henderson, TN 38340                        law.rmd@gmail.com
           lloydtatum1@yahoo.com
                                                      Attorneys for Plaintiffs
           Attorneys for Plaintiffs


                                               /s/ Thomas B. Russell




                                                  6
829103.2/020200106
     Case 3:20-cv-00805 Document 22 Filed 01/28/21 Page 6 of 6 PageID #: 128
